Exhibit 10.2

MAXYGEN, INC.

FORM OF CHANGE OF CONTROL AGREEMENT

This CHANGE OF CONTROL AGREEMENT (the “Agreement”) is made by and between
MAXYGEN, INC., a Delaware corporation (the “Company”), and                     
(the “Executive”), effective as of [                    ] (the “Effective
Date”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continuous employment of key management personnel;

WHEREAS, the Board of Directors of the Company recognizes that, as is the case
with many publicly-held corporations, the possibility of a Change of Control (as
defined herein) exists and that such possibility, and the uncertainty and
questions that it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change of Control.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive agree as follows:

1. Introduction; Purposes and Effectiveness.

(a) The purpose of this Agreement is to provide the Executive with protection of
certain benefits in case of a termination of his or her employment with the
Company in connection with a Change of Control of the Company.

(b) The Company, by means of the Agreement, seeks to (i) secure and/or retain
the services of the Executive and (ii) provide incentives for the Executive to
exert maximum efforts for the success of the Company even in the face of a
potential Change of Control of the Company.

2. Definitions.

(a) “Accountants” has the meaning given thereto in Section 4.

(b) “ADEA” has the meaning given thereto in Section 5(c).

(c) “Agreement” means this Change of Control Agreement.

(d) “Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

(e) “Cause” means the Executive’s: (i) willful and continued failure to
substantially perform the Executive’s duties with the Company (other than as a
result of physical or mental disability) after a written demand for substantial
performance is delivered to the Executive by the Company, which demand
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed the Executive’s duties and that has
not been cured within fifteen (15) days following receipt by the Executive of
the written demand; (ii) commission of a felony (other than a traffic-related
offense) that in the written determination of the Company is likely to cause or
has caused material injury to the Company’s business; (iii) dishonesty with
respect to a significant matter relating to the Company’s business; or
(iv) material breach of any agreement by and between the Executive and the
Company, which material breach has not been cured within fifteen (15) days
following receipt by the Executive of written notice from the Company
identifying such material breach.

(f) “Change of Control” means: (i) a dissolution or liquidation of the Company;
(ii) a sale of all or substantially all the assets of the Company; (iii) a
merger, recapitalization, reorganization, consolidation or other similar
transaction (a “Business Combination”) in which beneficial ownership of
securities of the Company representing at least thirty-five percent (35%) of the
combined voting power entitled to vote in the election of directors has changed;
(iv) a reverse merger in which the Company is the surviving corporation but the
shares of the common stock of the Company outstanding immediately before the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, and in which beneficial ownership of
securities of the Company representing at least thirty-five percent (35%) of the
combined voting power entitled to vote in the election of directors has changed;
(v) an acquisition by any person, entity or group within the meaning of
Section 13(d) or 14(d) of the Exchange Act, or any comparable successor
provisions (excluding any employee benefit plan, or related trust, sponsored or
maintained by the Company or subsidiary of the Company or other entity
controlled by the Company) of the beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule) of
securities of the Company representing at least thirty-five percent (35%) of the
combined voting power entitled to vote in the election of directors; (vi) in the
event that the individuals who are members of the Incumbent Board cease for any
reason to constitute at least fifty percent (50%) of the Board; or (vii) the
consummation by the Company of a Business Combination with respect to which all
or substantially all of the individuals and entities who were the beneficial
owners of the combined voting power of the then outstanding securities of the
Company entitled to vote generally in the election of directors immediately
prior to such Business Combination do not, following consummation of all
transactions intended to constitute part of such Business Combination,
beneficially own, directly or indirectly, at least sixty-five percent (65%) of
the voting securities of the Company (or the corporation, business trust or
other entity resulting from or being the surviving entity in such Business
Combination).

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Company” means Maxygen, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

(i) “Company-Paid Coverage” has the meaning given thereto in Section 3(a).

(j) “Confidential Information, Secrecy and Invention Agreement” has the meaning
given thereto in Section 5(b).

(k) “Disability” means Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering Company employees.

(l) “Effective Date” means the date specified above.

(m) “Employee Agreement and Release” has the meaning given thereto in
Section 5(c).

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Excise Tax” has the meaning given thereto in Section 4.

(p) “Executive” means the person identified in the introductory paragraph of
this Agreement.

(q) “Good Reason” means: (i) any material reduction in the Executive’s duties,
authority, or responsibilities relative to the Executive’s duties, authority, or
responsibilities in effect immediately before such reduction, except if agreed
to by the Executive: (ii) a material reduction by the Company in the base
compensation of the Executive as in effect immediately before such reduction,
except if agreed to in writing by the Executive; (iii) a material change in the
geographic location at which Executive must perform services, except if agreed
to in writing by the Executive; or (iv) a material breach by the Company of any
provision of this Agreement; provided, however, that such events shall not
constitute grounds for a Good Reason termination unless the Executive has
provided notice to the Company of the existence of the one or more of the above
conditions within ninety (90) days of its initial existence and the Company has
been provided at least thirty (30) days to remedy the condition.

(r) “Incumbent Board” means the individuals who, as of the Effective Date, are
members of the Board. If the election, or nomination for election by the
Company’s stockholders, of any new director is approved by a vote of at least
fifty percent (50%) of the Incumbent Board, such new director shall be
considered as a member of the Incumbent Board.

 

3



--------------------------------------------------------------------------------

(s) “Section 16 Officer” means an “officer” of the Company, as defined in Rule
16a-1(f) promulgated under the Exchange Act, designated as such by action of the
Board.

(t) “Target Bonus” means the Executive’s target bonus for the then current
fiscal year, as set by the Board or the appropriate committee thereof.

3. Severance Benefits in the Event of a Change of Control.

(a) If within eighteen (18) months following the date of a Change of Control of
the Company either (A) the Company terminates the Executive’s employment other
than for Cause, death or Disability, or (B) the Executive terminates his or her
employment with the Company voluntarily with Good Reason, then in each case,
subject to Section 4 and Section 5: (i) the Executive shall be entitled to
receive, on the 61st day following the employment termination date or such later
date as is required under Section 11, a lump sum payment equal to the
Executive’s yearly base salary in effect on the date of termination (without
giving effect to any reduction in base salary subsequent to a Change of Control
that constitutes Good Reason), (ii) each of the Executive’s outstanding stock
options, all stock subject to repurchase or forfeiture, including without
limitation, restricted stock, restricted stock units and performance shares
awards, and any options, stock subject to repurchase or forfeiture, awards or
purchases held in the name of an estate planning vehicle for the benefit of the
Executive or his or her immediate family, shall have their vesting and
exercisability schedule accelerate in full (or, as applicable, the corresponding
repurchase or forfeiture right shall lapse in full) as of the date of
termination; (iii) if on the date of termination the Executive is covered by any
Company-paid health, disability, accident and/or life insurance plans or
programs, the Company shall provide to the Executive benefits substantially
similar to those that the Executive was receiving immediately prior to the date
of termination (the “Company-Paid Coverage”), with any premiums related to such
coverage paid by the Company no later than thirty (30) days following the
premium due date; and (iv) the post-termination exercise period of Executive’s
outstanding stock option and stock appreciation right awards shall automatically
be extended to the later of (A) the fifteenth day of the third month following
the date at which the stock option or stock appreciation right would otherwise
have expired but for this extension, based on the terms of the stock option or
stock appreciation right on its grant date, or (B) December 31 of the calendar
year in which the stock option or stock appreciation right would otherwise have
expired but for this extension, based on the terms of the stock option or stock
appreciation right on its grant date; provided, however, that in the event final
Treasury Regulations under Code Section 409A permit a longer extension without
resulting in the imposition of an additional tax under Code Section 409A, the
stock option or stock appreciation right shall provide for such greater
post-termination exercise period; provided, further, that in no event shall the
term of the stock option or stock appreciation right be extended longer than its
original maximum term. If the Company-Paid Coverage referenced in clause
(iii) of this Section 3(a) included the Executive’s spouse and/or dependents
immediately prior to the date of termination, such spouse and/or dependents
shall also be covered at Company expense. Company-Paid Coverage shall continue
until the earlier of (x) one (1) year from the date of termination, or (y) the
date that the Executive and his or her spouse

 

4



--------------------------------------------------------------------------------

and/or dependents become covered under another employer’s health, disability,
accident and/or life insurance plans or programs that provides the Executive and
his or her spouse and/or dependents with comparable benefits and levels of
coverage; provided, however that any reimbursements to Executive for the premium
payments for such coverage (to the extent Executive pays the premiums for such
coverage in the interim) shall be delayed six months and one day from Employee’s
termination date (and then paid in full in arrears) to the extent required to
avoid the imposition of additional tax under Code Section 409A.

(b) If within eighteen (18) months following the date of a Change of Control of
the Company the Executive’s employment with the Company is terminated as a
result of death or Disability, then in each case, subject to Section 4 and
Section 5: (i) each of the Executive’s outstanding stock options, all stock
subject to repurchase or forfeiture, including without limitation restricted
stock, restricted stock units, performance shares awards, and any options, stock
subject to repurchase or forfeiture, awards or purchases held in the name of an
estate planning vehicle for the benefit of the Executive or his or her immediate
family, shall have their vesting and exercisability schedule accelerated such
that vesting (or, as applicable, the corresponding repurchase or forfeiture
right lapsing) shall occur as if the vesting (or lapsing) had occurred on a
monthly basis from the last date of vesting (or lapse) to the date of
termination; and (ii) the Company will provide the Executive with health,
disability, accident and/or life insurance benefits as described in
Section 3(a)(iii).

(c) In no event shall the Executive be obligated to seek other employment or
take any other action to mitigate the amounts payable or benefits provided to
the Executive under this Agreement, nor shall any such payments or benefits be
reduced by any earnings or benefits that the Executive may receive from any
other source.

(d) The Executive’s employment shall be deemed to have been terminated following
a Change of Control by the Company without Cause or by the Executive with Good
Reason if the Executive’s employment is terminated prior to a Change of Control
without Cause at the direction of a person who has entered into an agreement
with the Company the consummation of which will constitute a Change of Control
or if the Executive terminates his or her employment with Good Reason prior to a
Change of Control if the circumstances or event that constitutes Good Reason
occurs at the direction of such person.

(e) If the Executive is eligible for severance benefits pursuant to this Article
3, then the Executive shall be eligible for and receive a bonus for the calendar
year in which the Executive’s employment terminates at the same time other
employees are considered for a bonus for such calendar year even though the
Executive will no longer be an employee of the Company at that time; provided,
however, any such bonus shall not be less than the Target Bonus regardless of
the effective date of the Executive’s termination. Any such bonus shall be paid
no later than 2 1/2 months following the end of the taxable year in which the
bonus is earned.

 

5



--------------------------------------------------------------------------------

(f) Notwithstanding any contrary provision of the Agreement, if the Company
determines, in its good faith judgment, that Section 409A of the Code shall
result in the imposition of additional tax on any payment or benefit otherwise
due to the Executive under the Agreement during the six (6) month period
following the Executive’s termination date, all such payments or benefits shall
accrue during the six (6) month period and shall become payable in a lump sum
payment on the date six (6) months and one (1) day following the Executive’s
termination date. All subsequent payments or benefits, if any, shall be paid as
provided in the Agreement.

4. Parachute Payments; Excise Tax.

In the event that the severance, acceleration of stock options and other
benefits payable to the Executive as a result of a Change of Control of the
Company (i) constitute “parachute payments” within the meaning of Section 280G
(as it may be amended or replaced) of the Code and (ii) but for this Section 4,
would be subject to the excise tax imposed by Section 4999 (as it may be amended
or replaced) of the Code (the “Excise Tax”), then the Executive’s benefits
payable in connection therewith shall be either

(a) delivered in full, or

(b) delivered as to such lesser extent that would result in no portion of such
benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
the Excise Tax. Unless the Company and the Executive otherwise agree in writing,
any determination required under this Section 4 shall be made in writing in good
faith by a “Big Four” national accounting firm selected by the Company or such
other person or entity to which the parties mutually agree (the “Accountants”).
Any reduction in payments and/or benefits required by this section shall occur
in the following order: (1) reduction in vesting acceleration of stock options;
(2) reduction in vesting acceleration of restricted stock units and restricted
stock; (3) reduction of cash payments; and (4) reduction of other benefits paid
or provided to the Executive. In the event that acceleration of vesting of
equity awards is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant for the Executive’s equity awards. If
two or more equity awards are granted on the same date, each award will be
reduced on a pro-rata basis. For purposes of making the calculations required by
this Section 4, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code. Any good faith
determination of the Accountants made hereunder shall be final, binding and
conclusive upon the Company and the Executive.

The Company and the Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section 4. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 

6



--------------------------------------------------------------------------------

5. Limitations and Conditions on Benefits.

The benefits and payments provided under this Agreement shall be subject to the
following terms and limitations:

(a) Withholding Taxes. The Company shall withhold required foreign, federal,
state and local income and employment taxes from any payments hereunder.

(b) Confidential Information, Secrecy and Invention Agreement Prior to Receipt
of Benefits. The Executive shall have executed and delivered to the Company, a
standard form of the Company’s confidential information, secrecy and invention
agreement, a copy of the current form of which is attached as Exhibit A (the
“Confidential Information, Secrecy and Invention Agreement”), prior to the
receipt or provision of any benefits (including the acceleration benefits) under
this Agreement. Additionally, the Executive agrees that all documents, records,
apparatus, equipment and other physical property that is furnished to or
obtained by the Executive in the course of his or her employment with the
Company shall be and shall remain the sole property of the Company. The
Executive agrees not to make or retain copies, reproductions or summaries of any
such property, except as otherwise necessary while acting in the normal course
of business. In the event of any material breach by the Executive of the
Confidential Information, Secrecy and Invention Agreement that is not cured
within thirty (30) days of notice of such breach to the Executive, all benefits
payable under Section 4 of this Agreement shall immediately terminate.

(c) Employee Agreement and Release Prior to Receipt of Benefits. If the
Executive’s employment with the Company terminates involuntarily other than for
Cause, death or Disability, or the Executive terminates his or her employment
with the Company voluntarily with Good Reason, then prior to, and as a condition
of the receipt of any benefits (including the acceleration benefits) under this
Agreement on account of such termination, the Executive shall, as of the date of
such termination, execute an employee agreement and release in the form attached
as Exhibit B (the “Employee Agreement and Release”) prior to receipt of
benefits. The receipt of any severance payments or benefits pursuant to
Section 3 will be subject to the Executive signing and not revoking such
Employee Agreement and Release and provided that such Employee Agreement and
Release is effective within sixty (60) days following the termination of
Executive’s employment. No benefits (including the acceleration benefits) under
Section 3 of this Agreement shall be payable or made available to the Executive
on account of a termination until the Executive Agreement and Release becomes
effective. Such Employee Agreement and Release shall specifically relate to all
the Executive’s rights and claims in existence at the time of such execution and
shall confirm the Executive’s obligations under the Company’s standard form of
Confidential Information, Secrecy and Invention Agreement.

 

7



--------------------------------------------------------------------------------

6. Termination. Prior to a Change of Control of the Company, this Agreement
shall automatically terminate on the date the Executive ceases to be a
Section 16 Officer, as evidenced by action of the Board removing the Executive
as a Section 16 Officer or otherwise; provided, however, that if the Executive
ceases to be a Section 16 Officer prior to a Change of Control at the direction
of a person who has entered into an agreement with the Company the consummation
of which will constitute a Change of Control, this Agreement shall not terminate
due to the change in status of the Executive.

7. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. This Agreement shall not be construed as creating an express or
implied contract of employment between the Executive and the Company. The
Executive shall not have any right to be retained in the employment of the
Company.

8. Notices. Any notice provided under this Agreement shall be in writing and
shall be deemed to have been effectively given (i) upon receipt when delivered
personally, (ii) one day after sending when sent by express mail service (such
as Federal Express), or (iii) five (5) days after sending when sent by regular
mail to the following address:

In the case of the Company:

Maxygen, Inc.

515 Galveston Drive

Redwood City, CA 94063

Attn: General Counsel

In the case of the Executive:

The last personal residence

address known by the Company

or to such other address as the Company or the Executive hereafter designates by
written notice in accordance with this Section 8.

9. Litigation/Arbitration Expenses. Reasonable litigation and/or arbitration
costs and expenses shall be paid by the Company, win or lose, in connection with
any dispute between the Company (and its successors) and the Executive
concerning this Agreement; provided, however, that if the litigation or
arbitration is found to have been commenced in bad faith by the Executive, the
Executive shall bear all of his or her own costs and expenses in connection with
such litigation or arbitration.

10. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Executive, and the Company, and any
surviving entity resulting from a Change of Control and upon any other person
who is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company, and their respective successors,
assigns, heirs, executors and

 

8



--------------------------------------------------------------------------------

administrators, without regard to whether or not such person actively assumes
any rights or duties hereunder; provided, however, that the Executive may not
assign any duties hereunder without the prior written consent of the Company.

11. Section 409A.

(a) Notwithstanding any provision to the contrary herein, no Deferred
Compensation Separation Payments (as defined below) that become payable under
this Agreement by reason of Employee’s termination of employment with the
Company (or any successor entity thereto) will be made unless such termination
of employment constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”), and any final
regulations and Internal Revenue Service guidance promulgated thereunder
(“Section 409A”). Further, if Executive is a “specified employee” of the Company
(or any successor entity thereto) within the meaning of Section 409A on the date
of Employee’s termination (other than a termination due to death), then the
severance payable to Employee, if any, under this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (collectively, but excluding
any amounts specified in paragraphs (b) or (c) below, the “Deferred Compensation
Separation Payments”) that are payable within the first six (6) months following
Employee’s termination of employment, shall be delayed until the first payroll
date that occurs on or after the date that is six (6) months and one (1) day
after the date of the termination, when they shall be paid in full arrears. All
subsequent Deferred Compensation Separation Payments, if any, shall be paid in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following his
termination but prior to the six (6) month anniversary of his termination, then
any Payments delayed in accordance with this paragraph will be payable in a lump
sum as soon as administratively practicable after the date of Employee’s death
and all other Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(b) Any amounts paid under this Agreement that satisfy the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Payments for
purposes of clause (a) above.

(c) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Payments for purposes of clause (ii) above. “Section 409A Limit” will mean the
lesser of two (2) times: (A) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during the Company’s taxable year preceding
the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.

 

9



--------------------------------------------------------------------------------

(d) Any taxable reimbursements and/or taxable in-kind benefits provided in this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including: (i) the amount of any such expense reimbursement or
in-kind benefit provided during a taxable year of the Executive shall not affect
any expenses eligible for reimbursement in any other taxable year; (ii) the
reimbursement of an eligible expense shall be made no later than the last day of
the employee’s taxable year that immediately follows the taxable year in which
the expense was incurred; and (iii) the right to any such reimbursement shall
not be subject to liquidation or exchange for another benefit or payment.

(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
in this Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.

12. Miscellaneous.

(a) No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing by each of the
parties.

(b) No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party that
are not expressly set forth in this Agreement.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

10



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, regardless of the law that
might be applied under applicable principles of conflicts of law.

 

MAXYGEN, INC. By:  

 

  Louis Lange   Chairman, Compensation Committee Date:             , 2009 THE
EXECUTIVE

 

Date:             , 2009

 

11



--------------------------------------------------------------------------------

Exhibit A

to Change of Control Agreement

MAXYGEN, INC.

CONFIDENTIAL INFORMATION, SECRECY AND

INVENTION AGREEMENT

 

12



--------------------------------------------------------------------------------

Exhibit B

to Change of Control Agreement

MAXYGEN, INC.

AGREEMENT AND RELEASE

I hereby confirm my obligations under the Confidential Information, Secrecy and
Invention Agreement that I have previously entered into with the Company.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code that reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company.

Except as otherwise set forth in this Agreement and Release (the “Release”) and
except for obligations of the Company set forth in the Change of Control
Agreement entered into between the Company and me, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed (other than any claim for
indemnification I may have as a result of any third party action against me
based on my employment with the Company), arising out of or in any way related
to agreements, events, acts or conduct at any time prior to and including the
Effective Date of this Release (as defined below), including but not limited to:
all such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, the federal Civil Rights Act of 1964, as amended; the federal
Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the federal
Americans with Disabilities Act of 1990; the California Fair Employment and
Housing Act, as amended; tort law; contract law; wrongful discharge;
discrimination; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith

 

13



--------------------------------------------------------------------------------

and fair dealing; provided, however, that nothing in this paragraph shall be
construed in any way to release the Company from its obligation to (i) indemnify
me pursuant to any applicable statute, provision in the Company’s certificate of
incorporation or bylaws, or indemnification agreement and to provide me with
continued coverage under the Company’s directors and officers liability
insurance policy to the same extent that it has provided such coverage to
previously departed officers and directors of the Company or (ii) provide the
benefits to me set forth in the Change of Control Agreement entered into between
the Company and me; and provided further that this paragraph shall not be
effective as a release to claims which cannot be waived under applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
for the waiver and release in the preceding paragraph hereof is in addition to
anything of value to which I was already entitled. If and only if I am covered
by ADEA, I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (A) my waiver and release do not apply to any rights
or claims that may arise after the Effective Date of this Release; (B) I have
the right to consult with an attorney prior to executing this Release; (c) I
have twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
the execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the eighth day after this Release is executed by me (the
“Effective Date”). If I am not covered by ADEA, I acknowledge that this
Agreement shall be effective as of the date upon which this Release has been
executed by me (the “Effective Date”).

 

By:  

 

          THE EXECUTIVE Date:  

 

 

14